Judgment reversed upon the law, with costs to appellants, respondents, Notac Building Corporation and others; complaint dismissed, with costs to said appellants, respondents, and appeal of respondents, appellants, Arthur J. Muenzen and others dismissed, without costs. The agreement was not in fraud of creditors, nor in violation of section 15 of the Stock Corporation Law. Plaintiffs, with full knowledge of the agreement and what the contractors were to do thereunder, stood idly by for a long time while the contractors were expending large sums of money for the completion of the building operation. Equity will not give them relief. Kelly, P. J., Manning, Young, Lazansky and Hagarty, JJ., concur. Settle findings in accordance herewith on notice.